Argued October 15, 1925.
Judgment for want of a sufficient affidavit of defense was entered against this defendant on December 18, 1923. The defendant subsequently made a number of motions to open the judgment, which in regular order were refused by the court below. He contends that by making these motions, he could prolong the period during which he could be permitted to appeal from the entry of the judgment against him, in default of a sufficient affidavit of defense. This he cannot do; the entry of the judgment was a final order and the defendant could not prolong the time within which he must appeal by motions to set it aside. The court did finally, on the petition of the defendant, on September 18, 1924, grant a rule on the plaintiffs to show cause why the judgment should not be opened. The plaintiffs filed an answer to this petition denying the material averments thereof, no depositions were taken, and the court, on October 10, 1924, discharged the rule. We would not be warranted, upon the record presented, in holding that the court in discharging the rule to open the judgment, was guilty of an abuse of discretion.
The order is affirmed and the appeal dismissed.